DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Pursuant to a preliminary amendment, claims 1-12 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 15.5% is recited without indication of whether the percentage is based on weight or volume or other basis.  Therefore, the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  For purposes of compact prosecution, in this Office action the percentage is interpreted as being based 
Regarding claims 3, 6, and 8, the term "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation whale oil, and the claim also recites train oil which is the narrower statement of the range/limitation.  Train oil is bowhead whale oil, which is narrower than the broader whale oil.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Moreover, inclusion of “whale” in parentheses renders the claim indefinite as it is unclear whether such term is a required limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeppe et al. (WO 2016/149477 A1; published 22 September 2016; of record).
Schoeppe et al. discloses a W/O emulsion (i.e., a plurality of water droplets in oil/fat/lipid) comprising a fat (i.e., lipid) phase in an amount of at most 60 wt% relative to the total weight of the emulsion, and aqueous phase dispersed within the fat phase, and emulsifier composition comprising an acetone-insoluble (AI) component containing a phosphatidyl choline (PC) a phosphatidyl inositol (PI) a phosphatidyl ethanolamine (PE) and a phosphatidic acid (PA) wherein PC is in an amount of at most 15.5% relative to the total weight of the emulsifier composition and wherein the emulsifier composition is 
Regarding the claimed recitation of water content inside the lipid phase of between 10 wt% and 80 wt% relative to the total weight of the lipid phase, as discussed above Schoeppe et al discloses that the fat/lipid phase in the W/O emulsion is in an amount of at most 60 wt% relative to the total weight of the W/O emulsion, and thus the total weight of water inside the lipid phase of Schoeppe et al. is at least 40 wt%, which overlaps the claimed range of 10-80 wt%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Regarding claim 2, the R disclosed by Schoeppe et al. as discussed above of at most 65% overlaps the claimed range of 30-63%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 3, the recited concentration is not limiting as it is preceded by the term “preferably”.  Nevertheless, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Schoeppe et al. as discussed above and to make the emulsion of Schoeppe et al. as discussed above with at least 0.1 wt% emulsifier composition therein, with a reasonable expectation of success.
Regarding claim 4, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Schoeppe et al. as discussed above and to make the emulsion of Schoeppe et al. as discussed above using palm oil, avocado oil, mustard oil, flaxseed oil, grape oil, peanut oil, coconut oil, olive oil, thistle oil, grape kernel oil, sesame oil, soybean oil, sunflower oil, linseed oil, cotton oil, rapeseed oil, low erucic rapeseed oil (Canola), corn oil, rice oil, safflower oil, kapok oil, sesame oil, evening primrose oil, fish oil or train (whale) oil or mixtures thereof as lipid/fat therein, with a reasonable expectation of success.
prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 6, the recited size distribution range is not limiting as it is preceded by the term “preferably”.
Regarding claim 7, although Schoeppe et al. does not explicitly disclose water volume at least 10% of lipid volume as claimed, Schoeppe et al. does disclose total weight of water inside the lipid phase of Schoeppe et al. is at least 40 wt% as discussed above, and such disclosed weight range necessarily requires a volume range that overlaps the claimed volume range, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 8, the recited size distribution range is not limiting as it is preceded by the term “preferably”.  Nevertheless, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Schoeppe et al. as discussed above and to make the emulsion of Schoeppe et al. as discussed above having water droplet size less than 20 µm, with a reasonable expectation of success.
Regarding claim 9, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Schoeppe et al. as discussed above and to make the emulsion of Schoeppe et al. as discussed above with one or more viscosity modifiers therein, with a reasonable expectation of success.
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Schoeppe et al. as discussed above and to make the emulsion of Schoeppe et al. as discussed above incorporated into a food product, with a reasonable expectation of success.
Regarding claims 11-12, the R disclosed by Schoeppe et al. as discussed above of at most 65% overlaps the claimed ranges of 40-61% and 50-59%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617